Order entered October.~.~, 2012




                                         In The
                                  Court of Appea(
                                istri t of exas at ailas
                                  NO. 05-12-00909-CR

                          ERIC LYLE WILLIAMS, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

                       On Appeal from the 422nd District Court
                              Kaufman County, Texas
                          Trial Court Cause No. 29823-422

                                       ORDER

      The Court GRANTS appellant’s October 10, 2012 motion to file amended brief.


      We ORDER appellant to file his amended brief on or before November 9, 2012.